DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/09/2019 and 05/24/2021 have been considered by the examiner.  

Election/Restrictions
Applicant’s amendment of 05/24/2021 cancelling claims 1-20 renders the restriction requirement of 05/14/2021 moot.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-23, 25-26, and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Briselden et al. (US 20100279007 A1).
Regarding claims 21 and 30, Briselden teaches “a porous greenbody preform having a porosity of about 30% to about 70%, and contacting the porous greenbody with a molten material for impregnating the porous greenbody preform” (which reads upon “a composite comprising: a three-dimensional porous preform”, as recited in instant claim 1; which reads upon “wherein the preform includes a microstructure having a plurality of preform voids, and wherein the infiltrating metal matrix is disposed within the plurality of preform voids”, as recited in instant claim 30; paragraph [0009]).  Briselden teaches that “metals that may be used in build materials include but are not limited to aluminum, brass, bismuth, beryllium” (which reads upon “a beryllium-containing composite, a beryllium-containing preform”, as recited in the instant claim; paragraph [0016]).  Briselden teaches that “molten metal … infiltrate[s] the porous greenbody to yield a metal-impregnated greenbody” (which reads upon “and an infiltrating metal matrix”, as recited in the instant claim; paragraph [0009]).  
Regarding claims 22-23, Briselden teaches the composite of claim 1 as stated above.  Briselden teaches that “metals that may be used in build materials include but are not limited to aluminum, brass, bismuth, beryllium, chromium, copper, gold, iron, magnesium, nickel, platinum, silicon, silver, stainless steel, steel, tantalum, tin, titanium, tungsten, zinc, and zirconium and mixtures thereof and combinations thereof” (which reads upon “wherein the three-dimensional porous beryllium-containing preform includes beryllium and at least one of nickel, aluminum, alloys thereof, or combinations thereof”, as recited in the instant claim; paragraph [0016]; pure beryllium is taught, which reads on claim 23).  
Regarding claims 25-26, Briselden teaches the composite of claim 1 as stated above.  Briselden teaches that “metals which may be used [for infiltration] include but are not limited to Si, Al, Ti, Ni, Cu, Cr, Bi, Au, Ag, Ta, Sn, Zn, Zr, W, Fe, alloys of Si, Al, and Ti such as brass, as well as Fe—Ni—Cr alloys such as 304, 310, and 330 stainless steel, and Inconel, and mixtures thereof” (which reads upon “wherein the infiltrating metal matrix is aluminum”, as recited in the instant claims; paragraph [0030]).  

Claims 21, 25, 27, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amini et al. (US 20150361825 A1).
Regarding claims 21, 25, 27, and 30, Amini teaches “make a porous preform comprising a MAX phase material” (which reads upon “a composite comprising: a three-dimensional porous preform”, as recited in the instant claim; paragraph [0038]).  Amini teaches that “the MAX phase material typically has the formula Mn+1AXn, where M is a transition metal, A is an A-group element, X is carbon (C), nitrogen (N) or both, and .  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 24, 28-29, 31-35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden et al. (US 20100279007 A1), as applied to claim 21 above, and further in view of Speer et al. Applications of an aluminum–beryllium composite for structural aerospace components, Engineering Failure Analysis, Volume 11, Issue 6, pp. 895-902, 2004, from IDS.  
Regarding claims 24 and 28-29, Briselden teaches the composite of claim 21 as stated above.  

Regarding the specific composition of the alloy, it would have been necessary and obvious to look to the prior art for exemplary amounts of beryllium and aluminum used in engineering alloys. Speer provides this teaching showing that the most common composition of AlBeMet has the designation AM162 and contains 62% beryllium and 38% aluminum by weight (p. 896).  Speer teaches that AM162 has a specific modulus that outperforms traditional aerospace alloys, making it an excellent candidate to reduce weight and dramatically increase the performance of stiffness-driven components (p. 896).  Speer teaches that besides its low density and high modulus, AlBeMet AM162 has additional properties that make it well suited for aerospace applications (p. 896).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the alloy of the prior art, and adjusting and varying the composition, such as within the claimed ranges, as taught by Speer, motivated by the desire to form a conventional alloy using known and tested amounts of beryllium and aluminum suitable for engineering applications, such as aerospace applications.  
Regarding claims 31-35 and 39-40, modified Briselden teaches the composition of claims 21 and 29 as stated above.  Regarding the claimed properties, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, .  
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden et al. (US 20100279007 A1), as applied to claim 21 above, and further in view of Peterman et al. (US 5660886 A).
Regarding claims 36-38, Briselden teaches the composite of claim 21 as stated above.  Briselden teaches that “metals that may be used in build materials include but are not limited to aluminum, brass, bismuth, beryllium, chromium, copper, gold, iron, magnesium, nickel, platinum, silicon, silver, stainless steel, steel, tantalum, tin, titanium, tungsten, zinc, and zirconium and mixtures thereof and combinations thereof” (paragraph [0016]; build materials may be an alloy of beryllium and titanium).  
Briselden is silent regarding finishing operations.  
Peterman is similarly concerned with titanium and titanium alloys (column 1, lines 6-11).  Peterman teaches that “important metals of construction for such structures may be steels, nickel based superalloys, titanium, and titanium alloys, herein referred to as metal substrates” (column 1, lines 13-23).  Peterman teaches that “the affinity of titanium for oxygen poses a serious limitation on the use of titanium and most titanium alloys, in high temperature applications” (column 1, lines 24-33).  Peterman teaches that “diffusion of aluminum to the underlying metal substrate seriously limits the protective ability of aluminide coatings because the loss of aluminum allows other oxides to form, and furthermore, this diffusion of Al into the substrate is accompanied by the formation of new intermetallic compounds which are deleterious to the mechanical properties of the system” (column 1, lines 49-65).  Peterman teaches that “aluminum (Al) was deposited onto the nickel-
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a protective coating of aluminum to the composite of Briselden, as taught by Peterman to protect the titanium from oxygen at elevated temperatures.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rettenbacher et al. (US 20040255768 A1).  Rettenbacher is considered pertinent to claim 27.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA JANSSEN/Primary Examiner, Art Unit 1733